Citation Nr: 0829481	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive pay for Dependency and Indemnity 
Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from September 1963 to August 
1976.  The appellant is claiming benefits as the veteran's 
surviving spouse. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran died of a service-connected disease in 
November 1991. 

2.  The appellant remarried in February 1997 and was still 
married when she filed her September 2004 claim for DIC 
benefits. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.55, 
3.114, 3.206, 3.207, 3.400, 3.861 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because this case involves the legal question of whether the 
appellant has legal standing to apply for VA benefits, the 
duties to notify and assist are inapplicable to this appeal.  
38 C.F.R. § 3.159(d).  However, in an April 2008 supplemental 
statement of the case, the RO informed the appellant of the 
provisions of 38 C.F.R. §§ 3.50 and 3.55 which identify the 
criteria that must be met before she would be eligible to 
apply for VA benefits.

The appellant has been provided the opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
appellant is not prejudiced by a decision at this time.  

Discussion

The appellant seeks recognition as the veteran's "surviving 
spouse" in order to obtain death and indemnity compensation 
(DIC) benefits.  She is seeking retroactive DIC benefits for 
the period from the veteran's death in November 1991 until 
her remarriage in February 1997.  

DIC benefits are payable to the surviving spouse, child, or 
parent of a veteran who died of a service-connected cause 
after December 31, 1956.  38 C.F.R. § 3.5.  "Surviving 
spouse" is defined as a person of the opposite sex who was 
validly married to the veteran at the time of death; who 
lived with the veteran continuously from the date of marriage 
to the date of death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran and without the fault of the spouse); and who has not 
remarried or lived with another person of the opposite sex 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50.  In addition, the spouse of a deceased 
veteran who remarries after the age of 57 remains eligible 
for DIC benefits.  38 U.S.C.A. § 103(d)(2)(B); 38 C.F.R. 
§ 3.55(a)(10)(ii).  

The appellant first applied for DIC benefits in September 
2004.  She had remarried in 1997, at the age of 52, and 
remained married at the time of her application for benefits.  
Thus, for the purposes of VA regulations, she is ineligible 
for DIC benefits because she does not satisfy the criteria to 
be considered the veteran's surviving spouse.  

The appellant argues that she should be entitled to receive 
DIC benefits retroactively for the period in which she was 
eligible, that is, from the veteran's death in November 1991 
until her remarriage in February 1997.  In support of this 
position, she points out that she was awarded service-
connected burial benefits which were paid more than two years 
after the veteran's death, in contravention of the 2-year 
time limit established under 38 C.F.R. § 3.1601.  Therefore, 
she asserts, DIC benefits should be payable retroactively as 
well.

The record shows that the appellant applied for burial 
benefits in January 1992.  She was awarded a nonservice-
connected burial allowance, as the veteran's death was not 
then determined to be service-connected.  After subsequent 
litigation, this determination was changed, and in February 
2005, the appellant was awarded the difference between 
nonservice-connected and service-connected burial allowance.  

The appellant is a class member under Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 (TEH) (N.D. 
Cal.).  The record shows that she was awarded retroactive 
service-connected burial benefits following a VA review of 
all claims affected by Nehmer.  The retroactive award was 
made because the veteran's death had subsequently been 
determined to be service-connected and the additional payment 
made the total amount paid the service-connected burial 
allowance; the two-year time limit was not relevant.  The 
appellant's DIC claim was not addressed in that review, as 
she had no such claim pending at the time the above 
litigation commenced.  The appellant's original claim was for 
burial benefits only.  It could not be construed as a claim 
for DIC, as a specific claim form must be filed in order for 
death benefits to be paid.  38 C.F.R. § 3.152.  

Effective dates for DIC claims for Nehmer class members are 
governed by the provisions 38 C.F.R. § 3.816(d), which 
directs that, unless the claim was pending prior to 1989 or 
prior to the effective date of the statute establishing a 
presumption of service connection for the covered herbicide 
disease that caused the death, the effective date of a class 
member's award of DIC shall be determined in accordance with 
38 C.F.R. §§ 3.114 and 3.400.  The appellant's claim was not 
filed until September 2004; thus, she did not have a claim 
pending prior to 1989 or prior to the effective date of the 
statute establishing a presumption of service connection for 
the disease which caused the veteran's death. 

The appellant's 2004 DIC claim is governed by the provisions 
of 38 C.F.R. §§ 3.114 and 3.400.  Under 38 C.F.R. § 3.114, 
where an award is made pursuant to a liberalizing law or 
regulation, in order for a claimant to be eligible for a 
retroactive payment, the evidence must show that he or she 
met all the eligibility criteria for the liberalized benefit 
on the effective date of the liberalizing law and remained 
eligible continuously through the date of his or her claim.  
In this case, the appellant lost her eligibility to seek 
benefits as a surviving spouse when she remarried in 1997, 
seven years before filing her claim.  Therefore, retroactive 
benefits are not available.  

Under the provisions of 38 C.F.R. § 3.400, the effective date 
of an award of DIC is the date the claim is received by VA or 
the date entitlement arose, whichever is later.  If the claim 
is received within one year of the veteran's death, the 
effective date is the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110.  As already noted, the 
appellant's claim was received by the RO in September 2004, 
at which time she no longer met the criteria of a surviving 
spouse.  

In summary, there is no applicable provision of law by which 
an effective date may be established prior to the date of the 
appellant's claim.  Because she was remarried when she filed 
her DIC claim, the appellant is ineligible to receive DIC 
benefits, and the claim must be denied as a matter of law.



ORDER

Entitlement to retroactive payment of DIC benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


